Citation Nr: 0621665	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-12 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
narcolepsy.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
calcium deficiency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served from May 1989 to October 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO determined that the veteran had 
not submitted new and material evidence to reopen the claim 
for service connection for calcium deficiency and narcolepsy.

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, he indicated he wanted to have a hearing before the 
Board in Washington, D.C.  The record reflects that a letter 
was sent to the veteran in April 2006 informing him of his 
scheduled hearing before the Board in June 2006.  The letter 
was sent to the veteran's last known address.  Later in April 
2006, VA received the April 2006 letter, as it was returned 
as "undeliverable."  The Post Office indicated that the 
veteran had moved and had left no forwarding address.  He did 
not appear for the hearing.

Accordingly, it is reasonable to deduce that the address on 
the notice was the correct home address at that time.  See 38 
C.F.R. § 3.1(q) (2005) (written VA notices are to be sent to 
"a claimant or payee at his or her latest address of 
record").  Again, this was the last known address of the 
veteran, and it is still the address shown in the veteran's 
claims file.  If a veteran relocates or changes his mailing 
address, it is his responsibility to keep VA abreast of his 
whereabouts.  If he does not do so, "there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Board finds 
that VA has fulfilled its duty in regard to informing him of 
the scheduled hearing.  As he failed to appear for the 
hearing, the hearing request is considered withdrawn.  
38 C.F.R. § 20.704(d) (2005).




FINDINGS OF FACT

1.  The agency of original jurisdiction (AOJ) denied 
reopening the claim of entitlement to service connection for 
narcolepsy in an August 1996 rating decision. That decision 
is final.

2.  Service connection for calcium deficiency was denied in 
an August 1996 rating decision.  The veteran was notified of 
this decision and of his appeal rights.  He did not appeal 
the decision.  

3.  Since the prior August 1996 rating decision which denied 
reopening the claim for service connection for narcolepsy and 
denied service connection for calcium deficiency, evidence 
that relates to an unestablished fact necessary to 
substantiate the claims has not been presented or secured.


CONCLUSIONS OF LAW

1.  The August 1996 rating decision that denied reopening the 
claim of entitlement to service connection for narcolepsy is 
final.  Evidence submitted since that decision is not new and 
material.  38 U.S.C.A. §§ 5108, 7105(c), 7108 (West 2002); 38 
C.F.R. §§ 3.156, 20.200, 20.201, 20.302(a) (2005).

2.  The August 1996 rating decision, which denied entitlement 
to service connection for a calcium deficiency is final.  
Evidence submitted since that decision is not new and 
material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2002 letter.  In the May 2002 letter, VA 
informed the veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
No. 04-181, which establishes new requirements regarding the 
VCAA notice and reopening claims.  The Court held that the 
VCAA notice must include the bases for the denial in the 
prior decision and VA must respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id.  Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).

The veteran has been apprised of the information necessary to 
reopen his claims in the May 2002 VCAA letter.  VA explained 
to the veteran that no new and material evidence has been 
received as of May 2002, but informed the veteran what 
evidence may be considered new and material in connection 
with his claims.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In connection with the current appeal, VA has obtained all 
service medical records and private treatment reports from 
May 1981 to June 2002.  

VA has not provided the veteran with an examination in 
connection with his claims; however, the Board finds that VA 
was not under an obligation to have the veteran examined for 
either claim.  Specifically, under the law, an examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).

As to the veteran's petition to reopen the claim for service 
connection for calcium deficiency and narcolepsy, the veteran 
has not brought forth new and material evidence to reopen the 
claims.  See 38 C.F.R. § 3.159(c)(4)(iii) (stating that 
paragraph (c)(4) applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured).  For these reasons, the Board finds 
that VA was not under an obligation to provide an examination 
in connection with his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Criteria
A.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

B.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

Generally, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
(pyorrhea) are service connected for purposes of establishing 
entitlement to outpatient dental treatment.  See 38 C.F.R. § 
3.381 (2005).  As applicable, a determination will be made as 
to whether it was due to combat wounds or other service 
trauma.  38 C.F.R. § 3.381(e) (2005).  The significance of 
finding that a dental condition is due to service trauma is 
that a veteran will be eligible for VA outpatient dental 
treatment, without being subject to the usual restrictions of 
a timely application and one-time treatment.  38 C.F.R. § 
17.161(c) (2005).

III.  Decision    
A.  Narcolepsy

The issue of entitlement to service connection for narcolepsy 
was denied by the AOJ in an April 1990 rating decision.  The 
RO determined that narcolepsy had pre-existed service and was 
not aggravated during service.  The veteran did not appeal 
that decision.  

In an August 1996 rating decision, the RO denied reopening 
the claim for service connection for narcolepsy.  As of 
August 1996, the evidence of record consisted of the 
veteran's service records; personal statements by the 
veteran; private medical reports from November 1994, April 
1996, June 1996, and July 1996; a document labeled Subject 
Matter Index October 1996; selected pages of the 38 CFR Code 
of Federal Regulations and the veteran's application for 
compensation benefits.  The veteran explained in his August 
1997 statement that his narcolepsy was incurred in service.  
The RO explained that the evidence submitted by the veteran 
was not directly relevant to the issue considered.  The 
veteran was notified of the denial in a September 1996 
letter, including his appeal rights, and he did not appeal 
the decision.  Thus, it is final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

Since the August 1996 rating decision, the evidence received 
into the record includes a May 1989 and an August 1989 
emergency care report, an internet article in reference to 
sleep paralysis, a referral notice to adult protective 
services in January 2004, and an August 2003 incident report 
at a library.  Both the May and August 1989 emergency care 
reports show complaints of the veteran falling asleep and 
being unable to move.  The January 2004 referral notice 
stated that the veteran was a "candidate for special 
assistance" and his "psychiatric symptoms" would exempt 
him from seeking employment for one year.  Finally, the 
August 2003 incident report stated that the veteran fell 
asleep and was unable to move without assistance.

While the evidence mentioned above constitutes new evidence, 
in the sense that it was not of record at the time of the 
previous decision, the evidence is not material because it 
does not raise a reasonable possibility of substantiating the 
claim for service connection for narcolepsy.  In order to 
substantiate the veteran's claim, the evidence must show that 
his narcolepsy did not exist prior to service and was 
incurred therein or, if it existed prior to service, was 
aggravated beyond normal progressions during service.  See 
38 C.F.R. § 3.304(b), 3.306 (2005).  

The evidence submitted since the August 1996 rating decision 
does not raise a reasonable possibility that the veteran's 
narcolepsy either did not exist prior to service and was 
incurred therein or was aggravated during service.  The Board 
notes that in April 2003, the veteran stated that he was not 
born with narcolepsy, but it started while in service.  
However, he made that same assertion at the time of the 
August 1996 decision.  Thus, his assertion cannot constitute 
new and material evidence.  In addition, other than the 
veteran's own assertion that his narcolepsy is directly 
related to service, the new evidence does not contain any 
indication that his narcolepsy was incurred during service or 
was aggravated beyond the normal progression during service.  
Rather, the new evidence submitted shows episodes and 
treatments for the veteran's narcolepsy, which existed at the 
time of the last final denial.

For the reasons and bases set forth above, the Board finds 
that the evidence received in conjunction with the claim to 
reopen is not new and material, and does not serve to reopen 
the claim for service connection for narcolepsy.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the 
evidence is not new and material, no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).



B.  Calcium Deficiency

At the time of the August 1996 rating decision, which denied 
service connection for calcium deficiency, the evidence of 
record consisted of the veteran's service medical records; 
personal statements by the veteran; a July 1996 private 
medical report; private medical records dated April 1996, 
November 1994, June 1996; a November 1994 private medical 
report; a document labeled Subject Matter Index October 1996; 
selected pages of the 38 CFR Code of Federal Regulations; and 
the veteran's application for compensation benefits.  

In an August 1996 rating decision, the RO denied the claim 
stating that the evidence failed to show a disability for 
which compensation may be granted.  The RO explained further 
that based upon the evidence received, there was no 
"actual[] disabling condition."  The veteran was notified 
of the denial in a September 1996 letter, including his 
appeal rights, and he did not appeal the decision.  Thus, it 
is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The veteran asserts in his April 2003 statement that he is 
entitled to dental care that was not completed upon his 
discharge from service.

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the August 1996 rating decision, which raises a reasonable 
possibility of substantiating the claim for service 
connection for calcium deficiency.  Specifically, the veteran 
has submitted dental progress notes dated from January 2001 
to February 2001 and from May 2001 to July 2002.  The dental 
progress notes reveal assessments of and treatment for dental 
work on those occasions inclusive of: toothaches, teeth 
fractures, swelling, gross decay, periodontitis, and 
gingivitis.  While these records are new in that the veteran 
did not previously submit them, they are not material, as 
they do not show that he has a current disability that was 
either incurred in or aggravated by service.  The evidence of 
record does not show that the veteran's current teeth 
problems are the result of service trauma.  The Court has 
held that additional evidence, which consists merely of 
records of post-service treatment that do not indicate that a 
condition is service connected, is not new and material.  Cox 
v. Brown, 5 Vet. App. 95, 99 (1993).  

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the August 
1996 rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, and, thus, cannot 
constitute new and material evidence to reopen the claim.  
See 38 C.F.R. § 3.156(a).  Accordingly, the application to 
reopen such a claim is denied.


ORDER

The application to reopen a claim of service connection for 
narcolepsy is denied.

The application to reopen a claim of service connection for 
calcium deficiency is denied.


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


